Title: From Benjamin Franklin to Joseph Galloway, 12 October 1774
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
Oct. 12. 1774
I wrote to you on the 1st Inst. per Capt. Cook; acquainting you with the Dissolution of the Parliament since which the Elections are going on briskly every where for a new one. The Electors of London, Westminster, the Borough of Southwark, and the County of Middlesex, have obliged their Candidates to sign a written Engagement, that they will endeavour a Repeal of the late oppressive and unconstitutional American Laws, and promote a Reconciliation between the two Countries. Their Example will be followed in some other Places, and tis thought would have been pretty general in the trading and manufacturing Towns, if the suddenness of the Dissolution had not hurried things too much. It being objected to One of the Candidates set up for Westminster viz. Lord Piercy, that he is absent on the wicked Business of cutting the Throats of our American Brethren; his Friends have thought it necessary this Morning to publish a Letter of his, expressing that he is upon good Terms with the People of Boston and much respected by them. These Circumstances show that the American Cause begins to be more popular here. Yet the Court talk boldly of persisting in their Measures, and 3 Ships of the Line are fitting out for America, which are to be over-mann’d, to have a double Number of Marines, and several arm’d Tenders; it is rumour’d they are to stop all the Ports of America. Many think the new Parliament will be for reversing [the] Proceedings; but that depends on the Court, on which every Parliament seems to be dependent; so much so, that I begin to think a Parliamt. here of little Use to the People: For since a Parliament is always to do as a Ministry would have it, why should we not be govern’d by the Ministry in the first Instance? They could afford to govern us cheaper, the Parliament being a very expensive Machine, that requires a vast deal of oiling and greasing at the People’s Charge for they finally pay all the enormous Salaries of Places, the Pensions and the Bribes, now by Custom become necessary to induce the Members to vote according to their Consciences.
My Situation here is thought by many to be a little hazardous, for that if by some Accident the Troops and People of N E. should come to Blows I should probably be taken up, the ministerial People affecting every where to represent me as the Cause of all the Misunderstanding; and I have been frequently caution’d to secure my Papers, and by some advis’d to withdraw: But I venture to stay in Compliance with the Wish of others, till the Result of the Congress arrives, since they suppose my being here might on that Occasion be of Use: and I confide in my Innocence, that the worst which can happen to me will be an Imprisonment on Suspicion, tho’ that is a thing I should much desire to avoid, as it may be expensive and vexatious, as well as dangerous to my Health. With great Respect and Esteem, I am ever, Dear Sir, &c
Jos Galloway Esqr
